Case 19-01298-5-JNC       Doc 447 Filed 02/03/20 Entered 02/03/20 15:58:24              Page 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION
  IN RE:

  CAH ACQUISITION COMPANY 7, LLC                      Case No. 19-01298-5-JNC
  d/b/a   PRAGUE     COMMUNITY                        Chapter 11
  HOSPITAL,

                        Debtors.

  THOMAS W. WALDREP, JR., as Chapter
  11 Trustee for CAH ACQUISITION
  COMPANY 7, LLC

                        Plaintiff,                     Adv. Pro. No. 19-00175-5-JNC

  v.

  WCS CORPORATION, INC.

                        Defendant.


            MOTION TO APPROVE SETTLEMENT AND NOTICE THEREOF

        NOW COMES Thomas W. Waldrep, Jr., Chapter 11 Trustee for CAH Acquisition
 Company 7, LLC d/b/a Prague Community Hospital (the “Plaintiff”) in the above-captioned case,
 by and through his undersigned counsel, and hereby moves the Court pursuant to Bankruptcy Rule
 9019 to approve the settlement and compromise of this adversary proceeding as follows:

         1.    In the course of case administration, the Trustee filed an adversary proceeding
 against WCS Corporation, Inc. (“Defendant”) seeking (i) recovery of $10,262.02 for monetary
 transfers made by Plaintiff to Defendant within the preference period, pursuant to 11 U.S.C. §§
 547 and 550; and (ii) avoidance of Defendant’s judgment pursuant to 11 U.S.C. §§ 547 and 544.


         2.      After discussions, Defendant has offered to pay and Plaintiff recommends
 acceptance of the sum of $10,262.02 (the “Settlement Funds”) to settle all matters in controversy,
 and as set forth herein.

         3.      Defendant shall pay to the Trustee the Settlement Funds within fifteen (15) days
 after entry of an Order allowing this Motion;
Case 19-01298-5-JNC        Doc 447 Filed 02/03/20 Entered 02/03/20 15:58:24               Page 2 of 5




        4.      Within thirty (30) days of payment of the Settlement Funds, Defendant is entitled
 to amend its proof of claim (Claim 14) consistent with the above settlement payment pursuant to
 11 U.S.C. § 502(h).

         5.      Defendant obtained a judgment against the Debtor which was entered on February
 14, 2019 in Lincoln County, Oklahoma in Case No. CJ-2018-00188 (the “Judgment”). Defendant
 acknowledges and the parties agree that Defendant does not have a lien on any of the Debtor’s
 assets, by virtue of the Judgment or otherwise, and any lien arising by virtue of the Judgment shall
 be deemed void and shall be of no force and effect.

        6.     Upon Defendant’s payment of the Settlement Funds, Plaintiff releases Defendant
 from any further liability relative to the claims asserted in the Complaint.
         WHEREFORE, the Plaintiff hereby requests the Court to approve the settlement as set
 forth herein and for such other and further relief as the Court deems just and proper.

 DATED: February 3, 2020                       HENDREN, REDWINE & MALONE, PLLC

                                               s/Benjamin E.F.B. Waller
                                               Jason L. Hendren
                                               N.C. State Bar No.: 26869
                                               Rebecca F. Redwine
                                               N.C. State Bar No.: 37012
                                               Benjamin E.F.B. Waller
                                               N.C. State Bar No.: 27680
                                               4600 Marriott Drive, Suite 150
                                               Raleigh, NC 27612
                                               Telephone: (919) 420-7867
                                               Facsimile: (919) 420-0475
                                               Email: jhendren@hendrenmalone.com
                                               Email: rredwine@hendrenmalone.com
                                               Email: bwaller@hendrenmalone.com
                                               ATTORNEYS FOR THE TRUSTEE
Case 19-01298-5-JNC       Doc 447 Filed 02/03/20 Entered 02/03/20 15:58:24              Page 3 of 5




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION
  IN RE:

  CAH ACQUISITION COMPANY 7, LLC                      Case No. 19-01298-5-JNC
  d/b/a   PRAGUE     COMMUNITY                        Chapter 11
  HOSPITAL,

                        Debtors.

  THOMAS W. WALDREP, JR., as Chapter
  11 Trustee for CAH ACQUISITION
  COMPANY 7, LLC

                        Plaintiff,                     Adv. Pro. No. 19-00175-5-JNC

  v.

  WCS CORPORATION, INC.

                        Defendant.



                   NOTICE OF MOTION TO APPROVE SETTLEMENT

         NOTICE IS HEREBY GIVEN of the MOTION TO APPROVE SETTLEMENT filed
 in the above captioned case; and,

         FURTHER NOTICE IS HEREBY GIVEN that if any interested party fails to respond or
 otherwise plead or request a hearing within TWENTY-ONE (21) DAYS of the date of this notice,
 the relief requested in the Motion may be granted without further hearing or notice.

         FURTHER NOTICE IS HEREBY GIVEN that if a response and request for a hearing is
 filed within the time indicated, a hearing will be conducted on the Motion and response thereto at
 a date, time and place to be later set by this Court, and all interested parties will be notified
 accordingly. If no request for a hearing is timely filed, the Court may rule on the Motion and
 response thereto ex parte without further notice.
Case 19-01298-5-JNC        Doc 447 Filed 02/03/20 Entered 02/03/20 15:58:24   Page 4 of 5




 Dated: February 3, 2020

                                          HENDREN, REDWINE & MALONE, PLLC

                                          s/Benjamin E.F.B. Waller
                                          Jason L. Hendren
                                          N.C. State Bar No.: 26869
                                          Rebecca F. Redwine
                                          N.C. State Bar No.: 37012
                                          Benjamin E.F.B. Waller
                                          N.C. State Bar No.: 27680
                                          4600 Marriott Drive, Suite 150
                                          Raleigh, NC 27612
                                          Telephone: (919) 420-7867
                                          Facsimile: (919) 420-0475
                                          Email: jhendren@hendrenmalone.com
                                          Email: rredwine@hendrenmalone.com
                                          Email: bwaller@hendrenmalone.com
                                          ATTORNEYS FOR THE TRUSTEE
Case 19-01298-5-JNC           Doc 447 Filed 02/03/20 Entered 02/03/20 15:58:24           Page 5 of 5




                                     CERTIFICATE OF SERVICE

            I, Benjamin E.F.B. Waller, of 4600 Marriott Drive, Suite 150, Raleigh, NC 27612, hereby
 certify;

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age;

        That on the 3rd day of February, 2020 I served copies of the foregoing MOTION TO
 APPROVE SETTLEMENT and NOTICE OF MOTION on the parties listed below as indicated
 and as directed pursuant to the Order Limiting Notice.

            I certify under penalty of perjury that the foregoing is true and correct.

            DATED: February 3, 2020

                                                   HENDREN, REDWINE & MALONE, PLLC

                                                   s/Benjamin E.F.B. Waller
                                                   Jason L. Hendren
                                                   NC State Bar No. 26869
                                                   Rebecca F. Redwine
                                                   NC State Bar No. 37012
                                                   Benjamin E.F.B. Waller
                                                   NC State Bar No. 27680
                                                   4600 Marriott Drive, Suite 150
                                                   Raleigh, NC 27612
                                                   Telephone: (919) 420-7867
                                                   Facsimile: (919) 420-0475
                                                   Email: jhendren@hendrenmalone.com
                                                   Email: rredwine@hendrenmalone.com
                                                   Email: bwaller@hendrenmalone.com
                                                   ATTORNEYS FOR THE TRUSTEE

 TO:
 Marjorie K. Lynch                                                 (via CM/ECF)
 Office of the Bankruptcy Administrator

 Thomas W. Waldrep, Jr.                                            (via CM/ECF)
 Chapter 11 Trustee

 John Richer
 Hall Estill
 320 S. Boston Ave, Suite 200
 Tulsa, OK 74103
